Title: To Thomas Jefferson from Francis Hopkinson, with “A Literary Christmas Gambol”, 4 January 1784
From: Hopkinson, Francis
To: Jefferson, Thomas


        
          Dear Friend
          Philada. Jany. 4th. 1784
        
        I heartily thank you for your favour of the 23d. Decr. last and for the Pains you have taken to abridge Monsr. Buffon’s System of Astronomy. However you may think your Time lost in reading his two whimsical volumes, the little Time you took to give me a summary of his Scheme was certainly not spent in vain. Your Letter found me very un-well and in a great deal of Pain; it drew my attention so, as to smother a dozen Groans at least; a Proof that the Laceration of any Part of the Body does not necessarily produce Pain. The extreme Attention with which the Soul watches every Circumstance that concerns the Body occasions the Sense of Pain. If in the very moment of Torture any external object should present, more interesting to the mind than even the Care of the Body, the Soul will bend all her Powers to this new Object; and the Sense of Pain will cease. This is daily experienc’d in small un-interesting Afflictions, such as a slight Tooth-Ach, a trifling Burn &c. When I was in England, I had an excruciating Boil, which was at the Height of Inflamation and Tension; I went, nevertheless to a public Place and heard the Oratorio of the Messiah performed to Admiration. I felt no more the Pain of the Boil. It even broke whilst I was there without my perceiving it. Had I been in my Chamber, I should have cried out with Anguish. May not the Firmness of Martyrs be accounted for on the same Principle? But as to Mr. Buffon. I like his Performance very much. I see your Error. You have read him as some good People read the Revelations of St. John taking every thing in the literal Sense; and I, like some learned Expositors of the said Revelations, will endeavour to give you the true mystical Sense of Monsr. Buffon’s work.
        This great Philosopher has represented the Court of Great Britain by the Sun and that of France by a Comet. France in the Excentricity of her political movements hath at length struck forcibly against Britain and, by the Collision, struck off a Part of her Body, which, being ballanced by the counteracti[ng] Powers of centrifugal and centripetal Force, hath found an Orbit of it’s own, and rolls a new Planet in the System, called the American Empire. The Analogy is obvious. The Sun being in a fluid State it’s Surface is much agitated and influenced by the Appearance of a Comet; this points at the Insurrections, mobs and internal Confusion that disturbed England when France formed an alliance with America.  The Fragment which the Comet strikes off from the Sun, takes with it a Portion of his atmosphere. So, America, tho’ independent of G. Britain, has taken with her, her Laws, Customs, Language, Religion &c. which is undoubtedly very figurative of an atmosphere: being an assemblage of heterogenus Particles, expansive, variable, fluctuating and of little Solidity. All this is easily accommodated. The Parallel is striking, but the most difficult Passage is yet to be explained. I mean that respecting the Elephant Travelling Southward as the new Planet cools. But an ingenious Commentator surmounts all Difficulties. I analogize it thus—The Heat or Fire of true Patriotism flowed in the United States of America in the Year 1776, when the Declaration of Independence took place—or in Monsr. Buffon’s words, when we were struck off from Great Britain. This Heat however, begins gradually to evaporate, the Body cools, especially towards the North-East. The more equatorial Parts containing more matter retain this Heat longer. By the Elephant, which is the greatest of all Beasts, is intended the American Congress, which is the greatest of all political Bodies. Politicians have in vain sought for Reasons sufficient to justify the late movement of Congress to the Southward: Here we see Monsr. Buffon has accounted for this Phnomenon upon demonstrable Principles; with the Eye of a Prophet and the Precision of a Philosopher, he has develop’d the whole mystery: nothing was wanting but my Commentary, to make the whole obvious to every intelligent mind. I have only sketch’d a general Out-line of Exposition; but having put the Clue into your Hand, your Ingenuity will easily investigate the whole, and apply the most minute Parts of Monsr. Buffon’s solar System to the American Revolution.
        Your Daughter was with me on Wednesday Evening last and danced out the old Year in Company with Mr. Rittenhouse’s Daughters and my Children. A Forte Piano served for a Fidle and I for a Fidler. I was much indisposed the whole Evening, but their mirth alleviated my Pains. I have the Pleasure to inform you that your Girl comes on finely in her Education; but Mr. Simitiere has, with great Sagacity, discovered that she has no Genius, and declares he will leave her at the End of the Month. If he should, I have advised my mother not to pay him the Guinea he will demand; but to tell him that, as you had paid him a Guinea Entrance, with an Expectation that he would instruct your Daughter in Drawing, if he shall think fit to break off the Instruction in the short Time of one Month, without any real Cause for so doing, she cannot think herself justifiable in paying another Guinea without your express 
           Order. He says he is no School-Master, and not obliged to go thro’ the Drudgery of teaching those who have no Capacity. You will not be disappointed at this, as you know the Man. Your Daughter is well and now here to dine with me. She desires her dutiful Love. My mother also desires her affectionate Regards.
        I enclose for your Amusement a Christmas Gambol, in the Literary way.
        I shall be happy in corresponding with you if you give me any Encouragement. My Fancy suggests a Thousand whims which die for want of Communication, nor would I communicate them but to one who has Discernment to conceive my Humour and Candour with respect to my Faults and Peculiarities. Such a Friend I believe you to be.
        Remember me kindly to Mr. and Mrs. Thompson and to all my friends in Congress, if my unlucky Talents have left me any there.
        I am Dear sir Your affectionate friend & very humble servant,
        
          Fras Hopkinson
        
       
        ENCLOSURE A Literary Christmas Gambol
        Some Account of a new discovered and most commodious Method of Writing; whereby an Author of little or no Genius may be enabled to express himself with mechanical Force and Propriety. Invented and now first made known A.D. 1783 by F—— H—— Esqr.
        Genius is the Gift of Heaven, and displays itself in Emanations altogether unexpected and surprising. It’s Powers are not to be attained by Application and Study, but they may be assisted by art. When Genius hath been delivered, Art takes up and nurses the Child, and carefully consulting it’s Features, deduces Rules for a happy Conception. Genius produces an epic Poem, Art analyses the work and forms Rules for writing epic Poetry. Such being the intimate Connection between Genius and Art, it is but reasonable that a mutual Intercourse of good offices should subsist between them. For my own Part I must confess that Nature hath not been very bountiful to me with Respect to Genius, but am willing to employ the little her Ladyship hath allowed in favour of those who may have as little or less of Genius than myself. For this Purpose I have devised a Method of writing on any subject, in which not only the Sound may seem an Echo to the Sense—if haply any Sense there be—but the Eye also shall be gratified with a mechanical Elegance and Propriety—the only Elegance perhaps to which such writers can attain. By this Scheme the Construction of a Paragraph, the Progress of a Line, of an artful Disposition or Words shall all contribute, to enforce the Idea intended.
        It would be a tedious Task to reduce this new Method of writing, to regular Rules, or to give a Description at length of my useful Device. One Example will fully explain the whole, so as to enable an author of any tolerable Capacity to comprehend the Design; and a little Practice will make it familiar to him.
        
        A Sample of good Writing
        “An Author who wishes to rise to the Height of Excellence in good Writing must condescend to call in mechanical Propriety to his Aid. He cannot be all at once sublime but gradually descending to the profound should as gradually rise to Elegance, unavoidably forming that serpentine Line, in which according to Hogarth true Beauty is alone to be found.
        And whether he writes in plain Prose Or would in Verse his Thoughts convey His rhiming Talent to display a strict Conformity should ever prevail and the Diction and the Sense run parallel pleasing as well the Eye as the Ear.
        Some have a happy Talent of expressing themselves whereby they compensate the want of Sentiment by the melody of their Style; their Language ever flowing like a wave of the Sea, and every Period closing in such musical Cadence that the Ear is fascinated by the magic of Sound and the mind lull’d in a pleasing Repose.
        Others, without giving to Grammar Rules offence, shall arrange, so unskilfully their Words, breaking, as it were, and interrupting the Sense (or rather Nonsense) they mean to convey, by frequent (and oft times un-necessary) Parentheses, that the Ear stumbles over their rugged Paragraphs, as one would stumble in scrambling thro’ a Street when pavement had been broken up over Stones Bricks and posts mixed together confusedly.
        The Mind is fatigued more by travelling over a Paragraph so ill constructed, than it would or could be in gliding thro’ a whole Page of smooth Phraseology. Your learned Grammarians are most apt to write it this Style; thinking they have well acquitted themselves, if the Rules of Syntax are in no Instance violated. The Labourer who mixes the mortar, and he who carries the Hod may as well pretend to Skill in Architecture, as those Haberdashers of moods and Tenses may pretend to Taste and Elegance in Writing.
        Others again affect a Loftiness of Expression; scorning the simplicity of vulgar Diction. It is an indubitable low verity that their Phrases are collated from the most approved Authors, and applied with the most becoming Aptitude, even to the very Point of Precision in Propriety, and every Period is polished and rounded off as round as a Robin is round and a round aye!
        Whilst others scorn the ornaments of Language, deal in Demonstration and act and write ever on the Square.
        By the Above Sample it is obvious that not only an Author’s Sentiments may be more forcibly impress’d on the Mind in reading, but the Reader’s Memory be also mechanically assisted; should any thing so written happen to be worth remembering.
        Another advantage is that such Performances may be with great Ease reduced to short hand. Take for Instance the same Example in short hand and it will stand thus.”
        [7 Jan. 1784]
        I have been much tormented with the Gout since I wrote my Letter on Sunday last. It is now Wednesday and am just able to set by the  Fire and write the above on my knee. This is the Reason it is so badly written. Once more Adieu.
        
          F H
        
        
          P.S. I have just heard that the Physicians have so persecuted Dr. Martin about his Cancer Medecine and his want of Learning, that he has actually run crazy, crying out that this is [a] Plot against his Life, &c. &c.
        
      